 1
                           IN THE UNITED STATES DISTRICT COURT
 2                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 3
      BAY.ORG, et al.,
 4                        Plaintiffs,                  Case No. 1:17-cv-01176-LJO-EPG
                 v.
 5                                                     ORDER STAYING CASE DURING LAPSE
      ZINKE, et al.,                                   IN APPROPRIATIONS (ECF NO. 83)
 6
 7                        Defendants,
                 and
 8
      STATE WATER CONTRACTORS, et al.,
 9
10                        Defendant-Intervenors.

11                                                 ORDER
12          This matter is before the Court on Federal Defendants’ Unopposed Motion for a Stay in
13
     Light of Lapse of Appropriations. Federal Defendants request a stay of the deadlines included in
14
     the Court’s September 28, 2018, Order [ECF 69] regarding scheduling. For good cause shown, it
15
     is hereby ORDERED that Federal Defendants’ motion is GRANTED. The deadlines in the
16
17   Court’s September 28, 2018, Order [ECF 69] are stayed until federal defense counsel notifies the

18   Court that Congress has appropriated funds for the Department or enacted another continuing
19   resolution. At that point, all deadlines in the Court’s September 28, 2018, Order [ECF 69] will be
20
     extended commensurate with the duration of the lapse in appropriations.
21
22
     IT IS SO ORDERED.
23
24      Dated:        January 18, 2019                     /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
25
26
27
28
